Joseph Campau adrrf v David C. McKinstry &c

Supreme Court
And the said Joseph Campau admr as aforesaid as to the said pleas of the said David by him secondly, fourthly, & fifthly above pleaded saith that the same and the matters therein contained in manner & form as the same are above pleaded and set forth, are not sufficient in law to bar or preclude him the said Joseph admr aforesaid from having or maintaining his aforesaid action thereof against him the said David And that he the said Joseph admr aforesaid is not bound by law to answer the same, And this he the said Joseph admr aforesaid is ready to verify— Wherefore for want of a sufficient plea in this behalf, he the said Joseph admr aforesaid prays Judgment and his debt aforesaid together with his damages by him sustained, on occasion of the detention to be adjudged to him &c
Alex. D. Fraser
Atty for plff—
Joseph Campau admr v 1 David C. M° Kins try &cj
And the said Joseph Campau admr aforesaid as to the plea of said David by him thirdly above pleaded saith that the same & the matters therein contained in manner & form as the same are above pleaded & set forth are not sufficient in law to bar or preclude him the said plaintiff from having or maintaining his aforesaid action thereof against him the said David; And that the said plaintiff is not bound by law to answer the same; and this he the said plaintiff is ready to verify— wherefore for want of a sufficient plea in this behalf the said plaintiff prays Judgment & his debt aforesaid together with his damages by him sustained on occasion of the detention thereof to be adjudged to him &c
And the said Joseph according to the form of the statute in such case made & provided in such case made & provided states & shews to the Court here the following causes of Demurrer viz— That the same is double, inconsistent & argumentative in this, that it alleges that said writing obligatory was taken by Sherwood as Deputy under the “Act regulating prison bounds]”] & not otherwise without being thereto authorized by said plaintiff, for the purpose of permitting Smith to go at large & out of the walls of said prison, and then avers that said Bond is not in conformity with said Statute— And the said plea is otherwise repugnant, uncertain & wants form &c
Alex. D. Fraser
Atty for plff
*422And the said David C. McKinstry by his attornies aforesaid says that the said several pleas by him secondly, thirdly fourthly and fifthly above pleaded and the matters and things therein contained in manner and form as the same are therein above pleaded and set forth are sufficient in law to bar and preclude the said Joseph Compau from having or maintaining his aforesaid action thereof against him the said David and that he the said David is ready to verify & prove the same, When, where and in such manner as the said Court here shall direct and award, wherefore inasmuch as the said Joseph hath not answered the said several pleas or in any manner hitherto denied the same the said Joseph prays judgment &c.
Farnsworth & Goodwin Defts Attys